1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     MICHELLE JULIE RONQUILLO,                          Case No. 3:18-cv-00306-MMD-WGC

7                                    Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                          REPORT AND RECOMMENDATION
8                                                           OF MAGISTRATE JUDGE
      NANCY A. BERRYHILL, Acting                               WILLIAM G. COBB
9     Commissioner of Social Security
      Administration,
10
                                  Defendant.
11

12          Before the Court is Magistrate Judge William G. Cobb’s Report and

13   Recommendation (“R&R”) (ECF No. 18), regarding Plaintiff Michelle Julie Ronquillo’s

14   motion for summary judgment (ECF No. 13), and Defendant Commissioner’s cross-motion

15   for summary judgment (ECF No. 16). Judge Cobb recommended granting Plaintiff’s

16   motion, finding that the Commissioner’s decision be should reversed and the case be

17   remanded for further proceedings. (ECF No. 18.) The Commissioner had until June 20,

18   2019 to object. (Id.) No objections were filed.

19          This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   timely objects to a magistrate judge’s report and recommendation, then the Court is

22   required to “make a de novo determination of those portions of the [report and

23   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

24   to object, however, the court is not required to conduct “any review at all . . . of any issue

25   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed,

26   the Ninth Circuit has recognized that a district court is not required to review a magistrate

27   judge’s report and recommendation where no objections have been filed. See

28
1    United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard

2    of review employed by the district court when reviewing a report and recommendation to

3    which no objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219,

4    1226 (D. Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the

5    view that district courts are not required to review “any issue that is not the subject of an

6    objection”). Thus, if there is no objection to a magistrate judge’s recommendation, then

7    the court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

8    Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

9    which no objection was filed).

10          As noted, the Commissioner has not objected and the deadline for objecting has

11   expired. Accordingly, the Court adopts Judge Cobb’s R&R in full.

12          It is hereby ordered that Judge Cobb’s R&R (ECF No. 18) is accepted and adopted.

13   Plaintiff’s motion for summary judgment (ECF No. 13) is granted and the Commissioner’s

14   cross-motion for summary judgment (ECF No. 16) is denied.

15          It is further ordered that the case is remanded to the ALJ for development of the

16   record and further administrative proceedings consistent with the R&R.

17          The Clerk of Court is directed to enter judgment in accordance with this order and

18   close this case.

19          DATED THIS 21st day of June 2019.
20

21                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                                  2
